Citation Nr: 0806618	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  06-03 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO)
in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a rating in excess of 60 percent for cystic 
acne with adenitis suppurativa of the axillae.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel






In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United 
States Court of Appeals for Veterans Claims (Court or 
Veterans Court) reversed a Board decision that found that, 
under pre-June 13, 2003 regulations, no more than a single 10 
percent rating could be assigned for tinnitus, whether 
perceived as bilateral or unilateral.  The Court held that 
pre-1999 and pre-June 13, 2003, versions of DC 6260 required 
that VA assign dual 10 percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific appeals affected by the stay 
essentially included those involving a claim for compensation 
for tinnitus filed prior to June 13, 2003, in which the 
appellant sought disability rating(s) for tinnitus greater 
than 10 percent.  The Board notes that the claim in this case 
was filed in April 2005.

Recently, the Federal Circuit reversed the decision of the 
Veterans Court in Smith, and affirmed VA's long-standing 
interpretation of DC 6260 as authorizing only a single 10 
percent rating for tinnitus, whether perceived as unilateral 
or bilateral. Smith v. Nicholson, 451 F. 3d 1344 (Fed. Cir. 
2006).  Citing Supreme Court precedent, the Federal Circuit 
explained that an agency's interpretation of its own 
regulations was entitled to substantial deference by the 
courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id. Finding 
that there was a lack of evidence suggesting that VA's 
interpretation of DC 6260 was plainly erroneous or 
inconsistent with the regulations, the Federal Circuit 
concluded that the Court erred in not deferring to VA's 
interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
appeals affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10 percent 
disability rating is the maximum rating available under DC 
6260, regardless of whether the tinnitus is perceived as 
unilateral or bilateral.

The Board has considered all arguments advanced on behalf of 
the veteran; however, in view of the foregoing, the Board 
must conclude that the version of DC 6260 in effect prior to 
June 2003 precludes assignment of more than a single 10 
percent rating for tinnitus.  Therefore, the claim for 
separate 10 percent ratings for bilateral tinnitus must be 
denied under both the former and revised versions of the 
pertinent rating schedule provision.

As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


INTRODUCTION

The veteran served on active duty from June 1974 to February 
1979.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2005 rating decision in which the RO continued 
a 60 percent rating for cystic acne with adenitis suppurativa 
of the axillae.  In July 2005, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in January 2006, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in February 2006.

In his February 2006 substantive appeal, the veteran 
requested a Decision Review Officer (DRO) hearing at the RO.  
A September 2006 letter informed the veteran that his hearing 
was scheduled in October 2006.  The report of an October 2006 
DRO conference is of record.  

For all the foregoing reasons, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action is required.


REMAND

The claims file reflects that further RO action on the claim 
on appeal is warranted.  

The veteran is seeking a rating in excess of 60 percent for 
cystic acne with adenitis suppurativa of the axillae.  This 
skin disability has been rated as 60 percent disabling under 
Diagnostic Code 7806, evaluating dermatitis or eczema, the 
maximum rating available under that diagnostic code.  
38 C.F.R. § 4.118, Diagnostic Code 7806.  

In the March 2007 supplemental SOC, the RO denied a rating in 
excess of 60 percent on the basis that the veteran was in 
receipt of the highest rating allowable under the current 
rating schedule, and referral for consideration of an extra-
schedular rating was not warranted. 

The Board notes, however, that the veteran's cystic acne with 
adenitis suppurativa of the axillae may also be evaluated 
under Diagnostic Code 7800, which contains the criteria for 
evaluating disfigurement of the head, face, or neck, and 
which provides for a maximum rating of 80 percent.  

In this regard, records of VA treatment from April 2004 to 
October 2006 include findings of acne scars on the face and 
neck.  On VA examination in March 2005 the veteran had 
scarring of the axilla, groin, face, and neck, with 
occasional activity in all of these areas.  The examiner 
noted that there was deep, ice pick scarring with grouped 
open comedones on the axilla, groin, face, and neck, with 
approximately 100 percent of the face and neck affected.  The 
impression was folliculitis acne with significant post-
inflammatory hyperpigmentation, as well as significant 
activity with significant scarring and a complicating 
hydradenitis suppurativa.  

While the March 2005 VA examiner noted that approximately 100 
percent of the veteran's face and neck were affected by 
scarring and grouped open comedones, the examination report 
does not address all of the criteria used to evaluate 
disfigurement of the head, face, or neck under Diagnostic 
Code 7800.  This diagnostic code identifies eight 
characteristics of disfigurement that are used to evaluate 
scars affecting the head, face, or neck.  These eight 
characteristics were not adequately addressed by the March 
2005 examiner.  While the veteran was most recently afforded 
a VA examination in November 2006, this examination report 
also failed to address the eight characteristics of 
disfigurement.  

As such, the Board finds that the current record reflects 
that the veteran has not been afforded a VA examination that 
has yielded sufficient information to rate the veteran's 
service-connected skin disability.  Given the need for 
comprehensive findings responsive to the applicable rating 
criteria for evaluating the disability under consideration, 
the Board finds that further examination of the veteran is 
needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Hence, the RO should arrange for the veteran to undergo a VA 
dermatology examination, by an appropriate physician, at a VA 
medical facility.  The veteran is hereby advised that failure 
to report for the scheduled VA examination, without good 
cause, shall result in a denial of the claim for increase.  
See 38 C.F.R. § 3.655(b).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to any scheduled examination, the 
RO must obtain and associate with the claims file any 
copy(ies) of notice(s) of the date and time of the 
examination sent to the veteran by the pertinent VA medical 
facility.
 
Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes recent outpatient treatment records 
from the Philadelphia VA Medical Center (VAMC) dated from 
April 2004 to October 2006.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent treatment records 
since October 2006, following the current procedures 
prescribed in 38 C.F.R. § 3.159 as regards requests for 
records from Federal facilities. 

To ensure that all due process requirements are met, the RO 
should give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2007) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should also invite 
the veteran to submit all pertinent evidence in his 
possession (not previously requested), and ensure that its 
notice to the veteran meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection-
particularly, disability ratings and effective dates-as 
appropriate.

The Board is also aware of the Court's recent decision in 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008).  In Vazquez-Flores, the Court found that, at a 
minimum, adequate VCAA notice requires that VA notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

On remand, the RO should also ensure that its notice to the 
veteran meets the requirements of Vazquez-Flores.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all records of 
evaluation and/or treatment of the 
veteran's skin disability, from the 
Philadelphia VAMC, since October 2006.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for a rating in excess of 60 
percent for cystic acne with adenitis 
suppurativa of the axillae that is not 
currently of record.  

The RO should ensure that its letter 
meets the requirements of Dingess/Hartman 
and Vazquez-Flores (cited to above) and 
the RO should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file. If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA dermatological examination, at 
an appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished (with 
all results made available to the 
examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The dermatological examiner should 
describe the veteran's cystic acne with 
adenitis suppurativa of the axillae.  
Specifically in regard to the face and 
neck, the examiner should indicate 
whether the veteran's service-connected 
skin disability is the equivalent of a 
scar 5 or more inches (13 or more cm.) in 
length, and/or a scar at least one-
quarter inch (0.6 cm.) wide at its widest 
part.  

The examiner should also comment as to 
visible or palpable tissue loss, surface 
contour, adherence to underlying tissue, 
hypo- or hyper-pigmentation, abnormal 
skin texture, missing underlying soft 
tissue, and induration and inflexibility.  
 
5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy (ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim.  If the 
veteran fails, without good cause, to 
report to any scheduled examination(s), 
the RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate the 
claim, on the merits, in light of all 
pertinent evidence and legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied. The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

